

115 HR 5221 IH: To prohibit the use of funds to develop, test, deploy, implement, or administer the Disability Case Processing System, and for other purposes.
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5221IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mr. Grothman (for himself, Mr. Loudermilk, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit the use of funds to develop, test, deploy, implement, or administer the Disability Case
			 Processing System, and for other purposes.
	
		1.Elimination of Social Security Administration disability case processing system
 (a)FindingsCongress finds the following: (1)In 2014, whistleblowers informed the Committee on Oversight and Government Reform that the Social Security Administration (in this Act referred to as the SSA) has spent nearly $300,000,000 on a failed information technology modernization project known as the Disability Case Processing System (in this Act referred to as the DCPS).
 (2)On July 25, 2014, the Chairman of the Subcommittee on Social Security of the Committee on Ways and Means of the House of Representatives requested that the SSA Inspector General (in this Act referred to as the SSA IG) conduct an investigation into the SSA’s management and failed implementation of the DCPS costing the taxpayers close to $300 million to date..
 (3)The SSA IG, in its November 2014 initial report, stated that it had concerns with the SSA’s approach and recommended that the SSA not spend more funds until it determined whether the commercial-off-the-shelf (COTS) software could be used.
 (4)In May 2016, the SSA IG reported that the SSA had spent over $300,000,000 on the DCPS project, for which it would receive little benefit, and according to the SSA, it would still need $90,000,000 to $165,000,000 to deliver the first release of the new Core DCPS between July and December of 2016.
 (5)The SSA IG reported in September 2016 that, since its inception 8 years earlier, the SSA’s reported costs for the DCPS project were $356,000,000. SSA estimated it would still need an additional $122,000,000 through 2019 for the project.
 (6)In its September 2017 report, the SSA IG reported that the SSA’s goals were to deliver full functionality of DCPS by April 2018 and full deployment systemwide by September 2019, bringing the total expenditure for the DCPS project to over $500,000,000. However, even after 3 years of reporting on DCPS, the SSA IG concluded that given the uncertainty of the future growth of the backlog and SSA’s ongoing development velocity, we were unable to conclude whether the Agency’s release goals were reasonable..
 (b)Prohibition on funding for DCPSNone of the funds available to the Social Security Administration for any fiscal year may be used to develop, test, deploy, implement, or administer the Disability Case Processing System or any substantially similar program unless specifically authorized by Congress.
			